Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I Species A in the reply filed on 10/11/2022 is acknowledged.
Claims 6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sterilizer”, “detection sensor” and “sterilization controller” in claim 1; “ultraviolet light generator” in claims 2 and 4; “ozone generator” in claims 3 and 4; “vehicle controller” in claims 5 and 10; “locking device” in claim 7; “door sensor” in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claims 3-4 there is no written description support for corresponding structure(s) for “ozone generator” within Specification. In claims 5 and 7-10, there is no written description support for corresponding structure(s) for “vehicle controller” within Specification. In addition, in claim 7 there is no written description for corresponding structure(s) for “locking device” within Specification. In claims 8-9, there is no written description support for corresponding structure(s) for “door sensor” within Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what corresponding structure(s) is/are for “ozone generator” in claims 3 and 4; “vehicle controller” in claims 5 and 7-10; “locking device” in claim 7; and “door sensor” in claims 8 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR1020160069827).
Park (‘827) discloses a system (100) for eliminating a virus within a vehicle, the system comprising: 
a sterilizer (110) in the form of an ultraviolet light generator (210) positioned within a vehicle (see entire English translation, particularly Figures 1-2, p. 11 2nd – 3rd paragraphs from the bottom) and configured to eliminate a virus within the vehicle when the sterilizer operates (see entire English translation, particularly p. 13 7th paragraph – line 2), where the ultraviolet light generator (210) emits UV-C light into the vehicle (see entire English translation, particularly Abstract – lines 1-2, p. 12 lines 1-3); 
a detection sensor (140) that detects whether or not an occupant is present within the vehicle (see entire English translation, particularly p. 13 2nd - 4th paragraph from the bottom); and 
a sterilization controller (120) that controls operation of the sterilizer according to a preset operation profile, depending on whether or not the occupant is present within the vehicle (see entire English translation document, particularly entire p. 13).

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR100759068).
Lee (‘068) discloses a system for eliminating a virus within a vehicle, the system comprising: 
a sterilizer in the form of an ozone generator (300) positioned within a vehicle (see entire document, particularly Abstract – line 3) and configured to eliminate a virus within the vehicle when the sterilizer operates (see entire document, particularly Abstract – lines 1-3), where the ozone generator (300) generates ozone gas and introduces the generated ozone gas into the vehicle (see entire document, particularly Abstract – lines 5 and 9-15); 
a detection sensor (400, 410) that detects whether or not an occupant is present within the vehicle (see entire document, particularly Abstract – line 6); and 
a sterilization controller (500, 600) that controls operation of the sterilizer according to a preset operation profile, depending on whether or not the occupant is present within the vehicle (see entire document, particularly Abstract – lines 9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100759068B1) or Park (KR1020160069827) as applied to claim 1 above, and further in view of Lim (KR20190102657) or Barnes (8048370).
Lee (‘068) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Park (‘827) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
While Lee (‘068) discloses that the system comprises an ozone sensor that detects a concentration of ozone gas within the vehicle (see entire document, particularly Abstract – last 4 lines) and the controller of Lee (‘068) and/or Park (‘827) is capable of sequentially enabling the ozone generator and the ultraviolet light generator to operate, neither Lee (‘068) or Park (‘827) specifically teaches that the sterilizer comprises both of an ozone generator and an ultraviolet light generator so that the ozone gas within the vehicle is eliminated with the UV-C light.
It was known in the art before the effective filing date of the claimed invention to provide both an ozone generator and an ultraviolet light generator in a system for eliminating contaminants. Lim (‘657) discloses a system (10) for eliminating contaminants from within an enclosure (80), the system comprising: 
a sterilizer (20, 30) that comprises: 
an ozone generator (20) that generates ozone gas (see English translation, p. 7 last 5 lines to p. 8 line 6), and
an ultraviolet light generator (30) that emits UV-C light (see Drawing 1), 
an ozone sensor (60) that detects a concentration of ozone gas within the enclosure (80) (see English translation, p. 10 first full paragraph), and 
	a controller (70) that controls operation of the sterilizer (20, 30) according to a preset operation profile and determines an operating state of the sterilizer (20, 30) on the basis of the concentration of ozone gas detected by the ozone sensor (60) (see English translation, p. 9 paragraphs 8-9, p. 10 first full paragraph),
in order to eliminate remnant ozone gas with the UV-C light after the disinfection/sterilization (see English translation, particularly Abstract lines 14-17, p. 9 paragraphs 8-9).
Barnes (‘370) also discloses a system (60) for eliminating a virus within a vehicle (see entire document, particularly Col. 19 lines 58-61), the system (60) comprises:
a sterilizer (40, 42, 44, 45) that comprises: 
an ozone generator (40, 42) that generates ozone gas (see entire document, particularly Col. 19 lines 58-61), and
an ultraviolet light generator (44, 46) that emits UV-C light (see entire document, particularly Col. 18 lines 25-26), 
	an ozone sensor that detects a concentration of ozone gas within the vehicle (see entire document, particularly Col. 8 lines 30-34), and
a controller that controls operation of the sterilizer (40, 42, 44, 46) and determines an operating state of the sterilizer (40, 42, 44, 46) on the basis of the concentration of ozone gas detected by the ozone sensor (see entire document, particularly Figure 9, Col. 7 lines 53-55, Col. 11 lines 13-33),
in order to eliminate ozone with the UV-C light (see entire document, particularly Col. 18 lines 25-26).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide both an ozone generator and an ultraviolet light generator along with an ozone sensor in the system of Lee or Park in order to monitor and remove remaining ozone so as to ensure safety as shown by Lim or Barnes.
While neither Lee (‘068) nor Park (‘827) appears to specifically teach that there are two separate controllers (i.e. sterilization controller and vehicle controller), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two separate controllers in the form of a sterilization controller and a vehicle controller in the system of Lee as a known alternate configuration of a control system in order to separately control different operations/functions of the system. Only the expected results would be attained.
Thus, Claims 4-5 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Lee (‘068) or Park (‘827), and Lim (‘657) or Barnes (‘370).

Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100759068B1).
Lee (‘068) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Lee (‘068) discloses that the system comprises a locking device (i.e. door lock) that enables or disables opening of a door of the vehicle and a door sensor (420) that detects whether or not a door of the vehicle is opened (see entire document, particularly Abstract – lines 7-8), wherein the controller (500, 600) is capable of determining an operating state of the sterilizer on the basis of the concentration of ozone gas detected by the ozone sensor, capable of controlling the locking device (i.e. door lock) to disable the opening of the door of the vehicle while the sterilizer (300) operates, capable of controlling the sterilization controller to interrupt operation of the sterilizer (300) when the door sensor (420) detects that the door of the vehicle is opened, capable of providing a health warning to the occupant inside the vehicle or to the outside when the door sensor (420) detects that the door of the vehicle is opened, and capable of indicating an operating state of the sterilizer (300) to the outside or transmits operating data thereof to the outside. 
While Lee (‘068) does not appear to specifically teach that there are two separate controllers (i.e. sterilization controller and vehicle controller), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two separate controllers in the form of a sterilization controller and a vehicle controller in the system of Lee as a known alternate configuration of a control system in order to separately control different operations/functions of the system as well as the vehicle. Only the expected results would be attained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20180264160, 20200070214, 20220008597, 20220054687, 10960094, 20130287626, 20170246333, 7875173, 20080118395, EP2119974, CN101238363A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799